Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered February 25, 1986, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the sentencing court did not abuse its discretion in denying his application for youthful offender status (see, People v Lee, 154 AD2d 399), as he committed a violent, senseless crime which caused near fatal, permanent injuries to the complainant who made no attempt to resist the defendant’s attempted robbery of a jewelry store (see, People v Lutchmidat, 134 AD2d 286; People v Gasbarro, 114 AD2d 594, affd 67 NY2d 1002). Furthermore, the legally permissible maximum sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80) and was agreed upon as part of the defendant’s guilty plea (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.